COOK, Judge
(dissenting):
The Court of Military Review determined that the error in the admission into evidence of the Article 151 punishment for a 40-minute, unauthorized absence was not prejudicial. I agree.
Among other things, the absence for which the accused was convicted was terminated by apprehension, not voluntary return to his place of duty; evidence of another previous absence of a much longer period — 14 days — was properly before the trial judge; and, the accused explained the 40-minute absence as resulting from his misunderstanding of the day he was to serve as “runner” for the Charge of Quarters.
In any event, I first cannot see the justification for directing a rehearing. There is, in my opinion, no possibility whatever that the Article 15 influenced the court-martial to adjudge a bad-conduct discharge; consequently, I would not direct a rehearing on sentence before a court-martial; at most the case should be resubmitted to the Court of Military Review.
I would affirm the decision of the United States Army Court of Military Review.

. Uniform Code of Military Justice, 10 U.S.C. § 815.